Citation Nr: 0431147	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Dependency Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
February 1946.  The veteran died in January 2000; the present 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that denied service connection for 
the veteran's cause of death and also denied appellant's 
application for Dependency and Indemnity Compensation (DIC).  
RO readjudicated the case in October 2001 under the 
guidelines of the newly enacted Veterans Claims Assistance 
Act (VCAA) and issued a new rating decision that again denied 
service connection for cause of death and entitlement to DIC.  

Appellant requested a hearing before the Travel Board.  
Appellant was scheduled for a Travel Board hearing in August 
2004 but did not report.  Appellant has not requested another 
hearing date.   


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2000, at the age of 86.  
The death certificate lists the cause of death as 
cardiopulmonary arrest, due to or as a consequence of sepsis 
and ischemic bowel disease, in turn due to or as a 
consequence of severe peripheral vascular disease.  Medical 
records show that the peripheral vascular disease was due to 
severe atherosclerosis of the aorta.

2.  At the time of his death, the veteran had the following 
service-connected disabilities: general anxiety disorder (100 
percent disabling) and osteophytic lipping L4-L5 with 
osteoporosis and degenerative joint disease with 
dextroscoliosis (40 percent disabling).  The veteran's total 
disability was in effect for 27 months prior to his death.

3.  There is no competent evidence that the veteran's death 
was proximately caused by his service-connected disabilities 
or by any other injury or disease consequent to military 
service.  

4.  There is no legal theory or evidentiary basis by which VA 
can retroactively grant an effective date for total 
disability at least ten years prior to the veteran's death.  

5.  There is no competent evidence that the veteran's death 
was due to any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA medical care providers.
  

CONCLUSIONS OF LAW

1.  Disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.312 (2004).

2.  Criteria for entitlement to Dependency and Indemnity 
Compensation pursuant to the provisions of 38 U.S.C.A. 
§§ 1151, 1318 have not been met.  38 U.S.C.A. §§ 1151, 1318 
(West 2002); 38 C.F.R. 3.5, 3.22, 3.358, 3.800 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was adjudicated both before and after 
enactment of the VCAA, and the appeal has been before the 
Board since enactment of the VCAA.  The VCAA accordingly 
applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.A.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
death benefits (service connection for cause of death and 
Dependency Indemnity Compensation) was received in January 
2000; AOJ sent appellant a pre-VCAA duty-to-assist letter in 
June 2000 and denied the claim by a rating decision in July 
2000.  RO reviewed the claim after enactment of the VCAA and 
sent appellant VCAA duty-to-assist letters in May 2001and 
January 2004.  None of these duty-to-assist letters expressly 
satisfied the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the duty-to-assist notice letters cited above did 
not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to her claim.  The duty-to-
assist letters, the rating decisions of July 2000 (pre-VCAA) 
and October 2001 (post-VCAA), and the Supplemental Statements 
of the Case (SSOC) in February 2002 and January 2004 all 
listed the evidence on file that had been considered in 
formulation of the decision and the evidence necessary to 
substantiate the claim.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained the veteran's service medical records and treatment 
records from the VA Medical Center (VAMC) and St. Albans.  
Appellant was scheduled to testify at a Travel Board hearing 
per her request, but she failed to report for the hearing.  
There is no indication that there is evidence or records to 
be obtained that could be obtained.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

Appellant has advanced several alternative theories in regard 
to both service connection for cause of death and to 
entitlement to Dependency and Indemnity Compensation (DIC).  
In regard to cause of death, appellant argues that the 
veteran's death was due to the debilitating effects of his 
service-connected disabilities.  In regard to DIC, appellant 
argues that the veteran should have been granted an earlier 
effective date for total disability, thereby satisfying the 
threshold specified by 38 U.S.C.A. § 1318, and alternatively 
that the veteran's death was due to mistreatment and 
mishandling by VA healthcare providers, thus satisfying the 
provisions of 38 U.S.C.A. § 1151.
  
The veteran died at the VA Medical Center (VAMC) on January 
[redacted], 2000.  The veteran was 86 years of age at the time of 
death.  The death certificate cites the immediate cause of 
death as cardiopulmonary arrest, due to or as a consequence 
of sepsis and ischemic bowel disease, in turn due to or as a 
consequence of severe peripheral vascular disease.

The veteran was discharged from service in February 1946.  
The veteran's discharge physical examination showed complaint 
of left sciatic pain claimed as consequent to riding in a 
bouncing jeep.  Appellant underwent a VA Compensation and 
Pension (C&P) medical examination in July 1946 that found 
slight scoliosis of the lumbar spine and mild sacroiliac 
strain, left side, with sciatic radiation of pain; the 
examination found no evidence of psychosis, neurosis, or 
other mental abnormality.  A VA rating decision of July 1946 
granted service connection for strain, left sacroiliac, with 
radiation of pain and scoliosis of the lumbar spine, rated as 
noncompensable (0 percent disabling).

In a rating decision of September 1962, the veteran's 
service-connected disability was redefined as osteophytic 
lipping, L-4 and L-5, and was rated as 10 percent disabling.  
In a rating decision of June 1991, the veteran's service-
connected disability was redefined as osteophytic lipping, 
L4-5, with degenerative changes, limitation of motion, and 
left S1 radiculopathy, and the disability rating was 
increased to 20 percent.

A decision by the Board in November 1991 held that the 
veteran was entitled to increased rating for his low back 
disorder.  Consequently, a rating decision of December 1991 
evaluated the veteran's disability, still defined as 
osteophytic lipping L4-5, as 40 percent disabling.

The veteran underwent a VA psychiatric examination in January 
1992.  The examiner found that much, if not most, of the 
veteran's anxiety and agitation originated in his resentment 
concerning his back condition.  The diagnosis was generalized 
anxiety disorder, related to and associated with the 
veteran's back condition.  Based on this evaluation, a rating 
decision of April 1994 held that the veteran had a nervous 
condition secondary to his service-connected back condition.  
The nervous condition was not separately rated; instead, the 
disability was defined as "osteophytic lipping L4-L5 with 
generalized anxiety disorder" and rated as 40 percent 
disabling.

Dr. J.Y.M. submitted a letter in September 1995 stating that 
the veteran was admitted to St. Alban's Extended Care 
Facility, a VA facility, in April 1994 for organic brain 
disease and for Parkinsonism.  Dr. J.Y.M. submitted a second 
letter in July 1996 stating that the veteran was unable to 
sign his name due to Parkinson's disease and Alzheimer's 
disease.  A rating decision of July 1996 found the veteran to 
be incompetent to handle disbursement of funds; there was no 
change to the veteran's disability rating of 40 percent.

In September 1998, the veteran's service representative 
submitted a claim on behalf of the veteran and appellant for 
increased rating for service-connected back and 
neuropsychiatric conditions.  The veteran underwent VA 
medical and psychiatric examinations in November 1998.  The 
psychiatric examiner noted that the veteran had Alzheimer's 
dementia and could not be interviewed so appellant provided 
the veteran's history.  The veteran displayed chronic 
psychiatric symptoms, moderate to severe, of many years 
duration, and although the veteran remained anxious those 
symptoms were overshadowed by the veteran's severe dementia.  
The veteran was chronically anxious, and also had paranoid 
ideation that the staff at the nursing home had hit him.  The 
examiner's diagnosis was: generalized anxiety disorder (Axis 
Ia), dementia of the Alzheimer's type (Axis Ib), multiple 
medical problems (Axis III), severe traumatic combat exposure 
(Axis IV), and Global Assessment of Functioning (GAF) of 25 
(Axis V).  (The Board notes at this point that the examining 
psychiatrist's evaluation of "severe traumatic combat 
exposure" was an error, since according to the veteran's DD 
Form 214 he did not serve overseas during his period of 
service.) 

Following the November 1998 psychiatric evaluation discussed 
above, RO requested that the examining psychiatrist 
distinguish between the manifestations of the veteran's 
service-connected generalized anxiety disorder (GAD) and the 
manifestations of his nonservice-connected Alzheimer's 
dementia.  RO particularly asked the psychiatrist to assign a 
separate GAF for each.  The examining psychiatrist responded 
with an opinion in August 1999 that the veteran suffered from 
both GAD and dementia of the Alzheimer's type.  The GAD was 
manifested by excessive uncontrollable worry and anxiety, 
restlessness, and irritability.  The Alzheimer's dementia was 
characterized by severe memory impairment, agnosia, 
disturbances in executive functioning, and paranoid ideation.  
However, since GAF is by definition a global assessment of 
functioning, the examiner could not assign a separate GAF for 
each of the diagnosed conditions.

The file contains VA medical records from St. Alban's 
Extended Care Facility and the VA Medical Center for the 
period February 1999 through the veteran's death in January 
2001.  These records show that the veteran had a number of 
medical disorders in addition to his service-connected 
disabilities of general anxiety disorder and low back 
disorder.  These additional medical disorders included 
osteoporosis of the back, oral stage dysphagia, hearing loss, 
incontinence, Parkinson's disease, dementia, glaucoma, 
history of urinary tract infections, dehydration with 
hemoconcentration, hypertension, and coronary artery disease.    

The veteran was transferred from St. Alban's to the VA 
Medical Center on December 13, 1999, for evaluation of 
hypernatremia, lethargy, and fever.  The veteran was noted to 
have a significant history of Parkinson's disease, dementia, 
glaucoma, degenerative joint disease of the spine, 
hypertension, depression, and coronary artery disease.  
Caregivers at St. Alban's reported that the veteran had 
several days of poor oral intake and was treated for urinary 
tract infection.  On admission, the veteran was bedridden, 
unresponsive to verbal stimuli, had a temperature of 100.8 
degrees, and had bloody diarrhea.  During his inpatient 
treatment, the veteran was noted to have chronic lower 
extremity ischemia, which developed into gangrenous changes 
and possible ischemic colitis.  The veteran was dehydrated on 
admission, which was resolved during treatment, but his 
active issue was absent left femoral pulse and severe 
peripheral vascular disease, probably due to severe 
atherosclerosis in the aorta.  The veteran's family declined 
surgery and refused any interventional tests.  The veteran 
was provided palliative care until his demise.  Discharge 
diagnosis was peripheral vascular disease, Parkinson's 
disease, dementia, and coronary artery disease.

Appellant submitted her claim for Dependency and Indemnity 
Compensation (DIC) and death benefits in January 2000.  

A rating decision of May 2000 granted separate service 
connection for GAD, rated 100 percent disabling, effective 
September 22, 1998, based on the November 1998 VA psychiatric 
examination cited above.  Rating for the veteran's service-
connected low back disorder (osteophytic lipping with 
osteoporosis and degenerative joint disease with 
dextroscolosis) was continued as 40 percent disabling until 
the veteran's death.  The veteran's combined disability 
rating accordingly was 100 percent disabling, effective 
September 22, 1998.

Appellant sent a letter to RO in June 2000 complaining that 
the veteran received "awful" care at St. Alban's that 
shortened his life by at least a year.  Appellant's letter 
states that nurses at St. Alban's regularly failed to give 
the veteran his medications, and that only her personal 
intervention caused St. Alban's to call for an ambulance to 
transport the veteran after she found him bleeding from the 
rectum.

A rating decision of July 2000 denied service connection for 
cause of the veteran's death, based on a finding that there 
was no relationship between the veteran's death and his 
military service.  The same rating decision denied 
appellant's entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318, based on a finding that the veteran did not 
die of a service-connected disability and had not been 100 
percent disabled for the requisite 10-year period prior to 
his death.

Appellant sent a letter to RO in December 2000 stating that 
the veteran was "murdered" by VA's failure to give the 
veteran his medications and to transport him to the hospital 
more promptly.  The letter asserts that appellant was beaten 
on three occasions, and that VA has records in "the 
basement" that would substantiate the alleged abuse.

Appellant sent a letter to RO in May 2001 stating that the 
veteran had been beaten up on three occasions at St. Alban's, 
as could be shown by X-rays and other records in "the 
basement."  Records from St. Alban's and the records of the 
terminal hospitalization have been requested and obtained.

Following enactment of the VCAA in November 2000, RO 
readjudicated the claim.  RO issued a new rating decision in 
October 2001 that again denied service connection for cause 
of the veteran's death and also again denied appellant's 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, based upon findings identical to those of the earlier 
rating decision in July 2000.

Appellant submitted a VA Form 9 in March 2002.  She states on 
the Form 9 that the veteran was neglected for three days at 
St. Alban's facility while he was bleeding, and was finally 
moved to the VAMC at her insistence.  The Form 9 also asserts 
that the veteran was abused and mistreated at the VAMC.

A Supplemental Statement of the Case (SSOC) in January 2004 
continued the denial of service connection for the cause of 
the veteran's death.  The SSOC also denied appellant's 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, based on a finding that there is no evidence that VA 
medical mistreatment, mismanagement, or negligence had 
proximately caused the veteran's death.

Appellant's service representative submitted an Appellant's 
Brief in September 2004 asserting that mistreatment and abuse 
by VA caused the veteran's death.  The Brief also asserts 
that the veteran should have received total disability for a 
psychiatric disorder from the early 1990's, relying on the VA 
psychiatrist's 1999 opinion that the effects of anxiety and 
dementia could not be separated.
   
III.  Analysis

Service Connection for Cause of Death

To establish service connection for the cause of a veteran's 
death, evidence must show that a disability incurred in or 
aggravated by military service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must be singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.   For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

According to the official death certificate, the veteran's 
death was caused by cardiopulmonary arrest due to or 
consequential to sepsis and ischemic bowel disease, in turn 
due to or consequential to severe peripheral vascular 
disease.  The veteran did not have service connection for any 
of these conditions at the time of his death.

Service connection may be granted for a disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Review of the service medical records 
shows that neither ischemic bowel disease nor peripheral 
vascular disease were diagnosed or treated in service, nor 
did the symptoms of those diseases become manifest while the 
veteran was on active service.

Service connection will be presumed for certain chronic 
diseases that become manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Ischemic bowel disease is not on the list of 
presumptive chronic diseases. Cardiovascular-renal disease is 
on the list of presumptive chronic diseases, but there is no 
evidence that peripheral vascular disease became manifest 
within the first year after service.  The VA C&P medical 
examination, administered five months after the veteran's 
separation, provides no indication of any medical abnormality 
other than his claimed low back condition.

At the time of his death, the veteran had service connection 
for generalized anxiety disorder (100 percent disabling) and 
osteophytic lipping L4-L5 with osteoporosis and degenerative 
joint disease with dextroscoliosis (40 percent disabling).  
There is no evidence that either of these service-connected 
disabilities was the proximate cause of the veteran's 
ischemic bowel disease or his peripheral vascular disease, 
and in fact VAMC records show that the peripheral vascular 
disease was probably a result of the veteran's 
atherosclerosis of the aorta.  Further there is no showing 
that debilitation of any organ was caused by this pathology.

Appellant, through her service representative, argues that 
the veteran's demise was caused by poor treatment that the 
veteran allegedly received while under the care of the VA 
Medical Center (addressed also as part of the § 1151 claim), 
that the veteran's service-connected psychiatric condition 
materially contributed to his death, and that the very nature 
of the veteran's being totally disabled contributed to the 
overall weakness of his system, materially contributing to 
the death.  None of these arguments is supported by competent 
evidence.  Appellant has not documented any instance of 
"poor treatment" by the VAMC, and the extensive VAMC 
records on file show no evidence of misdiagnosis or 
mistreatment.  There are no x-rays or other evidence showing 
or suggesting abuse and there is nothing to suggest that 
medicine was missed or not given.  There is no medical 
evidence that appellant's service-connected psychiatric 
condition (i.e., GAD) was a causal contributor to the 
veteran's death.  It is not shown to have had any impact on 
the disorders that caused his death.  Finally, the argument 
that appellant's total disability caused a general weakness 
that materially contributed to the veteran's death is simply 
too speculative and tenuous to show proximate causation.  
Moreover, the general weakness is largely attributed to non-
service connected disorders.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.



Dependency Indemnity Compensation under 38 U.S.C.A. § 1318

DIC is payable in the same manner as if the veteran's death 
was service connected, if, at the time of his death, the 
decease veteran was receiving or was entitled to receive 
compensation for a service connected disability, and if (1) 
the disability was continuously rated as totally disabling 
for a period of 10 years or more immediately preceding the 
veteran's death, or (2) the disability was continuously rated 
as totally disabling for a period of not less than five years 
from the veteran's discharge from active duty, or (3) the 
deceased veteran was a qualifying former prisoner of war.  38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2004). 

The instant deceased veteran was not a former prisoner of 
war.  The veteran was rated as totally disabled due to his 
service-connected psychiatric condition (general anxiety 
disorder) effective September 22, 1998, which is two years 
and three months prior to his death and more than 50 years 
after his discharge from service.  The veteran accordingly 
does not meet the criteria to entitle his surviving spouse to 
DIC under the provisions of 38 U.S.C.A. § 1318.  However, 
appellant's service representative argues that VA should 
grant the deceased veteran an earlier effective date for 
total disability, which would arguably entitle appellant to 
DIC. 

In the case of claims for an increased disability rating, the 
effective date assigned is generally the date of receipt of 
the claim, or the date the entitlement arose, whichever is 
later.  38 C.F.R. §§ 3.400(o)(1) and (2) (2004).   If the 
claim is filed within one year of the date that evidence 
shows an increase in the disability rating has occurred, the 
earliest date at which an increase is factually ascertainable 
will be use, not necessarily the date of receipt of the 
evidence.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  
Evidence in the claims file showing that an increase was 
ascertainable up to one year before the claim was filed will 
be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992); Scott v. Brown, 7 Vet. App. 184, 188 (1994); 
VAOPGCPREC 12-98 (September 23, 1998).  

In this case, there is no evidence in the claims file showing 
that an increase was ascertainable prior to the filing of the 
claim for increased rating.  The letter by Dr. J.Y.M. states 
that the veteran was admitted to St. Alban's VA extended care 
facility in April 1994 for organic brain disease and for 
Parkinson's disease, and the veteran was adjudged to be 
mentally incompetent to handle his own funds shortly 
thereafter.  However, neither organic brain disease nor 
Parkinson's disease is a service-connected disability, so the 
Board finds that VA was not on notice of the increased 
severity of the veteran's service-connected disability prior 
to receipt of the claim for increased service connection in 
September 1998.  The Board notes that even if arguendo VA was 
on constructive notice of increased severity as of April 
1994, there was no formal claim for increased disability 
rating within that year, so an earlier effective date under 
Harper could not be granted.   Finally, the Board notes that 
even if VA could retroactively grant total disability to 
April 1994, this would still be less than 10 years prior to 
the veteran's death and appellant would still not be entitled 
to DIC under the provisions of 38 U.S.C.A. § 1318.
  
When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.

Dependency Indemnity Compensation under 38 U.S.C.A. § 1151

DIC shall be awarded for a qualifying death of a veteran in 
the same manner as if the death was service connected if the 
death was caused by hospital care, medical or surgical 
treatment, or examination provided by VA, and the proximate 
cause of the death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination.  38 U.S.C.A. § 1151(a)(1) 
(West 2002); 38 C.F.R.§§ 3.353, 3.800 (2004).  

In this case, the veteran had been a resident in a VA 
extended care facility for the six years immediately prior to 
his final hospitalization in the VAMC.  However, there is 
simply no competent evidence that the veteran's death was 
proximately caused by any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA.  The veteran's death certificate does not 
indicate that the traumatic injury or poisoning played any 
part in causing death.  It is not shown by records on file 
that the death occurred in any unusual manner, and was due to 
other than entirely to natural causes.

Appellant asserts that the veteran was beaten and neglected 
while at St. Alban's VA Extended Care facility, but there is 
no evidence supporting this contention and in fact there is 
medical opinion on file that the allegations of assault by 
the staff were a product of the veteran's dementia-related 
paranoid ideations.  There are no findings in the records of 
the terminal hospitalization which suggest any beating of the 
veteran prior to his transfer to that facility.  

Appellant argues that St. Alban's should have transferred the 
veteran to the hospital earlier due to dehydration and bloody 
stools, and in fact the veteran was dehydrated when he was 
admitted to the VAMC.  Records from St. Albans, prior to the 
transfer indicate that he was being treated for dehydration.  
Moreover, there is nothing in the 13-day VAMC inpatient 
record to show that the transfer to VAMC had been 
unreasonably delayed, or that the veteran could have been 
saved if he had been transported to the VAMC earlier.

The Board has carefully reviewed the medical record of 
treatment provided to the veteran at St. Alban's VA Extended 
Care Facility and at the VAMC.  There is nothing in those 
records to substantiate appellant's charges that the veteran 
was abused, assaulted, and neglected while in VA medical and 
custodial care.  Absent more competent evidence to support 
these serious charges, the Board is unable to base an award 
of DIC upon appellant's unsubstantiated allegations. 

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for cause of the veteran's death is 
denied.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. §§ 1151 and 1318 is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



